         Case 1:20-cv-00170-LMB-JFA Document 16 Filed 03/09/20 Page 1 of 1 PageID# 78

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District
                                                    __________  DistrictofofVirginia
                                                                             __________

                  ÓËÒß ßÔóÍËÇ×Üô »¬ ¿´ò                               )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. ïæîðó½ªóððïéð
                                                                      )
 ÕØßÔ×Úß Ø×ÚÌÛÎô ÕØßÔ×Ü Ø×ÚÌÛÎô ¿²¼ ÍßÜÜßÓ                            )
                  Ø×ÚÌÛÎ                                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Õ¸¿´·º¿ Ø·º¬»®
                                           ëëðë Í»³·²¿®§ Î±¿¼
                                           Ë²·¬ îíïðÒ
                                           Ú¿´´- Ý¸«®½¸ô Êß îîðìï




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ð´¿·²¬·ºº-ù ß¬¬±®²»§æ
                                           Õ»ª·² Ý¿®®±´´
                                           É·¹¹·² ¿²¼ Ü¿²¿ ÔÔÐ
                                           èðð ïé¬¸ Í¬®»»¬ ÒÉ
                                           Í«·¬» îëð
                                           É¿-¸·²¹¬±²ô ÜÝ îðððê

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
